Name: Commission Regulation (EEC) No 3035/79 of 20 December 1979 laying down conditions for the entry of flue cured Virginia type, light air cured Burley type (including Burley hybrids), light air cured Maryland type and fire cured tobacco, falling within subheading 24.01 A of the Common Customs Tariff
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 341/26 31 . 12 . 79Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3035/79 of 20 December 1979 laying down conditions for the entry of flue cured Virginia type, light air cured Burley type (including Burley hybrids), light air cured Maryland type and fire cured tobacco, falling within subheading 24.01 A of the Common Customs Tariff THE COMMISSION OF THE EUROPEAN COMMUNITIES, enable the Community to keep check upon the conditions of issue of the said certificate ; whereas accordingly certain obligations should be imposed on the issuing authority ;Having regard to the Treaty establishing the European Economic Community, Whereas it is appropriate to adopt interim measures for tobacco of these types shipped before 1 February 198.0, as well as for tobacco originating in countries or territories which benefit from the generalized system of preferences ; Having regard to Council Regulation (EEC) No 97/69 of 16 January 1969 on measures to be taken for uniform application of the nomenclature of the Common Customs Tariff ( 1), as last amended by Regulation (EEC) No 280/77 (2), and in particular Articles 3 and 4 thereof, Whereas the measures provided for in the Regulation are in accordance with the opinion of the Committee on Common Customs Tariff Nomenclature, HAS ADOPTED THIS REGULATION: Whereas the Common Customs Tariff annexed to Council Regulation (EEC) No 950/68 (3 ), as last amended by Council Regulation (EEC) No 2999/79 (4), covers flue cured Virginia type and light air cured Bur ­ ley type (including Burley hybrids), light air cured Maryland type and fire cured tobacco, falling within subheading 24.01 A; whereas entry under this subhead ­ ing is subject to conditions to be determined by the competent authorities ; whereas, in order to ensure uniform application of the nomenclature of the Com ­ mon Customs Tariff, provisions specifying those condi ­ tions must be laid down; Article 1 1 . The entry under subheading 24.01 A of the Common Customs Tariff of flue cured Virginia type and light air cured Burley type (including Burley hybrids), light air cured Maryland type and fire cured tobacco, shall be subject to presentation of a certificate of authenticity meeting the requirements specified in this Regulation . Whereas identification of the above products presents certain difficulties ; whereas it can be considerably simplified if the exporting country gives an assurance that the product exported corresponds to the description of the product in question ; whereas, consequently, entry of a product under the subheading mentioned above should be authorized only where such product is accompanied by a certificate of authenticity which is delivered by an issuing authority recognized as such by the exporting country and which provides such assurance ; 2 . For the purposes of this Regulation : Whereas it is appropriate to specify the form which such certificate must take and the conditions for its use ; whereas, furthermore, measures must be introduced to (a) flue cured Virginia type tobacco means tobacco which has been cured under artificial atmospheric conditions by a process of regulating the heat and ventilation without allowing smoke and fumes to come in contact with the tobacco leaves . The colour of the cured tobacco normally ranges from lemon to very dark orange or red . Other colours and combinations of colours frequently result from vari ­ ations in maturity or cultural and curing techniques ; (b ) light air cured Burley type tobacco ( including Burley hybrids) means tobacco which has been cured under natural atmospheric conditions and does not carry the odour of smoke or fumes if f 1 ) OJ No L 14, 21 . 1 . 1969, p . 1 . ( 2) OJ No L 40, 11.2 . 1977, p . 1 . ( 3 ) OJ No L 172 , 22 . 7 . 1968 , p . 1 . ( 4) See page 1 of this Official Journal . 31 . 12 . 79 Official Journal of the European Communities No L 341/27 2 . A duly authenticated certificate is one which shows the place and date of issue, and bears the stamp of the issuing authority and the signature of the person or persons authorized to sign it . Article 6 supplemental heat or air circulation has been applied ; the leaves normally range from light tan to reddish colour. Other colours and combinations of colours frequently result from variations in maturity or cultural and curing techniques ; (c) light air cured Maryland type tobacco means tobacco which has been cured under natural atmospheric conditions and does not carry the odour of smoke or fumes if supplemental heat or air circulation has been applied; the leaves normally range from a light-yellow to deep cherry red colour. Other colours and combinations of colours frequently result from variations in maturity or cultural and curing techniques ; (d) fire cured tobacco means tobacco which has been cured under artificial atmospheric conditions by the use of open fires from which wood smoke has been partly absorbed by the tobacco. Fire cured tobacco leaves are normally thicker than leaves of Burley, flue cured, or Maryland from the corresponding stalk position . Colours normally range from yellowish-brown to very dark brown. Other colours and combinations of colours frequently result from variations in maturity or cultural and curing techniques . 1 . An issuing authority can appear on the list only if: ( a ) it is recognized as such by the exporting country ; (b ) it undertakes to verify the particulars shown in certificates ; ( c) it undertakes to provide the Commission and Member States, on request, with all appropriate information to enable an assessment to be made of the particulars shown in the certificates. 2 . The list of issuing authorities appears in Annex II . 3 . This list shall be revised when the condition specified in paragraph 1 (a) is no longer satisfied or when an issuing authority fails to fulfil one or more of the obligations incumbent upon it. Article 2 1 . The certificate shall be in the form set out in Annex I in an official language of the exporting country. The size of the certificate shall be approximately 210 x 297 mm. The paper used shall be white and weigh not less than 40 g/m2 . 2 . Each certificate shall bear an individual serial number given by the issuing authority. Article 7 When the consignment is split, the original certificate shall be photocopied for each part consignment. The photocopies and the original certificate shall be presented to the customs office at which the goods are situated . Article 3 The certificate shall be completed either in typescript or in manuscript. In the latter case, it must be completed in ink and block letters. Each photocopy shall indicate the name and address of the consignee and be marked in red 'Extract valid for ... kg' (in figures and letters) together with the place and date of the splitting. These statements shall be authenticated by the customs office stamp and signature of the officer responsible.The original certificate shall be noted with the particulars relevant to the splitting of the consignment and shall be retained by the competent customs office . Article 4 The certificate shall be submitted to the customs authorities of the importing Member State within six months of its date of issue, together with the goods to which it relates. Article 8 Article S 1 . A certificate shall be valid only if it is duly authenticated by an authority appearing on the list referred to in Article 6 (2). 1 . Until 30 June 1980, a certificate of authenticity shall not be required for the entry of tobacco falling within subheading 24.01 A of the Common Customs Tariff dispatched before 1 February 1980, in cases where it is No L 341 /28 Official Journal of the European Communities 31 . 12 . 79 established to the satisfaction of customs, by any other valid means, that the tobacco is of the type specified. may be replaced, until 30 June 1980, by a certificate of origin type A, including the attestation of authenticity. Article 9 2 . In the case of tobacco referred to in Article 1 , originating in countries or territories which benefit from the generalized system of preferences, the certificate This Regulation shall enter into force on 1 January 1980. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 December 1979 . For the Commission fitienne DAVIGNON Member of the Commission ANNEX class="page"> 31 . 12 . 79 Official Journal of the European Communities No L 341 /31 ANNEX II Issuing authority Exporting country Place where establishedName Tobacco Association of United States United States of America Raleigh , North Carolina Canada OttawaDirectorate General, Food Production and Inspection Branch Agriculture, Canada Direction gÃ ©nÃ ©rale de la production et de l'in ­ spection Section Agricul ­ ture, Canada